Title: From George Washington to Alexander Spotswood, 23 January 1787
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Mount Vernon 23d Jany 1787.

Your favor of the 13th came to my hands a few days after my Nephew G: Washington left this for New-Kent, which, & his not seeing you on his way down, were unlucky circumstances as he could, & no doubt would have arranged matters so as that a Vessel which is sent from Colchester to York river for Negroes which Colonl Bassett has given him, might have stopped at the mouth of Potomac creek for the Oats & other articles you have been so obliging as to provide for me.
Immediately upon the receipt of your letter, I wrote to George informing him of the Contents of it, requesting him to order the Vessel to stop at the above place for the purpose mentioned; but the chances, I fear, are against the letter’s getting to his hands. Nevertheless, I pray you to desire Mr Young to get his Oats ready without delay as the Vessel will not, indeed ought not to be detained a moment longer on her passage, than is indispensably necessary to transport the Oats & other things across, which will be done at one trip if waggons can be hired. To this end my

nephew (if the letter reaches him) is instructed. If this Vessel should not stop, another shall be sent to Potomac creek—it will be proper therefore that no time should be lost in preparing the Oats.
For the different kinds of seeds, you have promised me of your own growth, I pray you to accept my thanks. I shall be attentive to make the most of them—& shall be obliged to you for letting me know whether the Barley, or bear (as your farmer calls it) is a Spring or Winter grain; & at what time it ought to be sown. Your bunch-bean accounts for the mistake of asking for bunch peas. George led me into it, for I had never heard of them before. The Beans must be valuable, & I shall esteem them an acquisition. When ought they to be planted? Is your field pea subject to the bug, as the garden peas are? How did your field beans turn out? If you have any of these to spare I would thank you for some. They are (if of the proper sort) highly esteemed in the present husbandry of England as a preparatory crop for wheat.
Mrs Washington & Fanny join me in offering every good wish for you, my niece  & the family; & with sentiments of great regard & affection, I am Dear Sir, &c.

G: Washington

